DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 5-3-2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-7,9-14,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (6,689,162) in view of Shaffer (2010/0075168) and further in view of McGuckin (6,425,887).  Thompson discloses a structural strand (wire) of a Nitinol nickel-titanium alloy material (32; col. 3, lines 4-5 and col. 6, lines 47-49) which is shaped by cold working (col. 3, lines 14-22 and col. 10, lines 1-5 and 13-15) by applying a repeating bending stress which exceeds a yield stress of the wire with a bending tool (86,88; Fig. 9) to produce bends (Fig. 10), wherein the bending is released and the wire is positioned in a stent pattern (18) on a mandrel (80; specification line 61, not shown in Fig. 9).  The wire (32) is not thermally processed before bending (col. 9, lines 65-67) .     
Thompson does not disclose a cold work percentage of the wire.  Schaffer teaches cold work is imparted to a nitinol material ([0101], [0107],[0142]) of between 20% to 99.5% for nitinol materials of wire, ribbon, strip or tubing so that the wire has flexibility and the ability to accept plastic deformation for shaping of guidewire ([0281][0282]) and stents [0295].  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to cold work the wire of Thompson to a cold work percentage as taught by Schaffer in order to manufacture and prepare the wire for shaping by bending by the bending tool.
.
Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Shaffer and McGuckin and further in view of Macatangay et al. (2010/0198333).  Thompson does not disclose heat setting on a mandrel in a ring pattern. Macatangay teaches a wire (100) having a plurality of bends (113,114) which are formed continuously ([0079],[0080]) and manufactured from a nitinol material ([0081], lines 9-13). Macatangay teaches that once the bending of the wire is completed [0107] the wire is constructed into a three dimensional stent graft [0109]. The wire is positioned on a mandrel (2101; [0118], lines 1-8) and the wire is heat set ([0117], lines 8-10 and [0118], lines 9-10). Regarding claim 3, Macatangay teaches that the wire is formed in a ring pattern (Fig. 5) and is formed in a desired shape on a mandrel [0127] to form an endoluminal prosthesis (1110; [0128]).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to manufacture a .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Shaffer and McGuckin and further in view of Bown et al. (8,758,268).  Thompson does not disclose in a fluidized bed. Bown teaches bending nitinol wire (12) to angles of 90 degrees or less (Figs. 3 and 4) on a mandrel (46-48) and heat setting the wire in a fluidized bed (water quench). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to heat set the wire of Thompson in a fluidized bed as taught by Bown in order to impart a desired bent shape to the wire.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Shaffer and McGuckin and further in view of McNamara et al. (6,254,550).  Thompson does not disclose that the wire is a core and shell wire.  McNamara teaches that a nitinol wire comprising a core (18) and a shell (19) is cold worked which overstresses a wire when the wire is bent to a larger angle than the final angle to achieve a predictable angle of bend (col. 5, lines 32-40). McNamara teaches (col. 4, lines 22-23) that bend angles range from 30-150 degrees (Figs. 1 and 3) with multiple bends (14,25). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to produce the stent of Thompson from a core and shell wire as taught by McNamara in order to provide a wire with desired coated properties.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725